******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
            JAMES STAUROVSKY v. MILFORD
              POLICE DEPARTMENT ET AL.
                      (SC 19682)
Rogers, C. J., and Palmer, Eveleigh, McDonald, Espinosa and Robinson, Js.
          Argued January 25—officially released March 7, 2017

   David J. Morrissey, for the appellant (plaintiff).
   Michael V. Vocalina, for the appellee (defendants).
                                    Opinion

   PER CURIAM. The plaintiff, James Staurovsky,
appeals, upon our grant of his petition for certification,1
from the judgment of the Appellate Court, which
reversed the decision of the Compensation Review
Board affirming the decision of the Workers’ Compensa-
tion Commissioner for the Fourth District awarding
heart and hypertension benefits pursuant to General
Statutes (Rev. to 2011) § 7-433c. Staurovsky v. Milford
Police Dept., 164 Conn. App. 182, 209, 134 A.3d 1263
(2016). On appeal, the plaintiff, who is a retired police
officer who had been employed by the named defen-
dant, the Milford Police Department,2 claims that the
Appellate Court improperly concluded that he was not
entitled to heart and hypertension benefits after suffer-
ing a myocardial infarction shortly after his retirement.
Id., 208–209. Specifically, the plaintiff contends that the
Appellate Court improperly followed its decision in
Gorman v. Waterbury, 4 Conn. App. 226, 231–32, 493
A.2d 286 (1985), in determining that General Statutes
(Rev. to 2011) § 7-433c required him to prove that his
heart disease or hypertension caused him to suffer from
death or disability while he was actively employed as
a police officer. Staurovsky v. Milford Police Dept.,
supra, 164 Conn. App. 202–203.
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal should be dismissed
on the ground that certification was improvidently
granted.
      The appeal is dismissed.
  1
     We granted the plaintiff’s petition for certification limited to the following
issue: ‘‘Did the Appellate Court correctly determine that the Workers’ Com-
pensation Review Board decision must be reversed because the plaintiff
must prove that he was disabled or die from a condition or impairment of
health caused by hypertension while still employed in order to perfect his
claim for benefits under General Statutes [Rev. to 2011] § 7-433c?’’ Staurov-
sky v. Milford Police Dept., 321 Conn. 915, 916, 136 A.3d 645 (2016).
   2
     We note that the named defendant’s workers’ compensation administra-
tor, PMA Management Corp. of New England, was also named as a defendant
in the present case. See Staurovsky v. Milford Police Dept., supra, 164 Conn.
App. 184.